DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2009/0108137) (Simon) in view of Fu et al. (US 2003/0114064) (Fu), with claim 6 taken in view of evidence by Gas Laws.
	The examiner has provided the non-patent literature document, Gas Laws. The citation of prior art in the rejection refers to the provided document.
In reference to claims 1-3, Simon teaches a pressure vessel for use as a spacecraft structure ([0001]). The spacecraft pressure vessel is comprised of a sidewall structure, a tub and a plurality of stiffener devices; there is an opening formed in a tip section of the sidewall structure ([0017]; [0022]) (corresponding to an inner shell enclosing a compartment).
Simon further teaches a thermal protective layer attached to an exterior surface of an outer shell of the vessel ([0026]) (corresponding to a multi-layer shell structure for a vehicle comprising: a thermal protection system (TPS) layer; a structural layer connected to the TPS layer). An insulative layer is attached to the outer shell, wherein the outer shell is attached to an exterior surface of the insulative layer ([0026]) (corresponding to a barrier layer bonded to the structural layer). Fig. 1, an enlarge view provided below, and Fig. 2, provided below, discloses the outer shell 32 is positioned between the insulative layer 34 and the thermal protective layer 36 (corresponding to the structural layer is positioned between the barrier layer and the TPS layer). Simon further teaches an annular gap between each of a tub element 14, side wall structure 12 and tubular member and outer shell 32 in Fig. 1 (corresponding to an annulus).
Given that Simon teaches the outer shell 32 is attached to an exterior surface of the insulative layer 34 and the insulative layer is directly adjacent to the annular gap, as seen in Fig. 1, it is clear that the insulative layer 34 is positioned directly adjacent to the annular gap (corresponding to the barrier layer is positioned directly adjacent to an annulus).
Simon does not explicitly teach the insulative layer is a high tensile fabric barrier layer, as presently claimed. However, Simon discloses the insulative layer is used to protect the vessel and those in the vessel from the heat and cold of space while in orbit ([0026]).
Fu teaches a lightweight rigid structural panels such as are used for interior walls, floors, and doors in aircrafts ([0002]). The structural panel material includes a core comprising a plurality of interleaved layers of high-tensile strength fabric and film adhesive adjacent a cushioning layer ([0016]) (corresponding to a high tensile strength barrier layer). The fabric layers are a high-tensile strength fabric such as those sold under the trade names Kevlar, Spectra or Zylon ([0021]). Fu further teaches the skins of the panel are high-tensile strength material ([0017]). 
Fu further teaches the matrix of fabric layers and adhesive layers is flexible and resilient to enable the fabric to deform and flex upon impact, thereby dissipating the kinetic energy of the projectile and the matrix does not delaminate by impact of projection ([0023]). 
In light of the motivation of Fu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the insulative layer of Simon to include the structural panel material of Fu, including the cushioning layer and  plurality of interleaved layers of high-tensile strength fabric, in order to provide an insulative 

    PNG
    media_image1.png
    572
    807
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    593
    687
    media_image2.png
    Greyscale
Given that Simon in view of Fu teaches the insulative layer including the high tensile strength fabric layers is attached to the outer shell of the pressure vessel, it is clear the attachment of the insulative layer to the outer shell will provide some amount of seal (Simon, [0026]) (corresponding to the high tensile fabric barrier layer creates a seal on an exterior of the structural layer).
In reference to claims 4 and 5, Simon in view of Fu teaches the limitations of claim 3, as discussed above. Simon teaches an annular gap between each of a tub element 14, side wall structure 12 and tubular member and outer shell 32 in Fig. 1, as discussed above (corresponding to the annulus is between an exterior of the inner shell and the high tensile fabric barrier layer).
Given that Simon in view of Fu teaches an assembly including the insulative layer, outer shell and thermal protective layer that is substantially identical to the presently claimed multi-layer shell, it is clear the insulative layer of Simon in view of Fu would intrinsically be capable of prohibiting an entry of gas into the annulus in the event of a hole created through the thermal 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 6, Simon in view of Fu teaches the limitations of claim 4, as discussed above.
While Simon in view of Fu does not explicitly teach the annulus has a pressure below a pressure exterior the TPS layer as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Given that Gay-Lussac Law states that the pressure of a given amount of gas held at constant volume is directly proportional to the Kelvin temperature, it would have been obvious 
In reference to claim 10, Simon in view of Fu teaches the limitations of claim 1, as discussed above. Simon in view of Fu teaches the insulative layer includes fabric layers that are a high-tensile strength fabric such as those sold under the trade names Kevlar, Spectra or Zylon (Fu, [0021]).
Given that Simon in view of Fu teaches the insulative layer includes identical high-tensile strength fabric as disclosed in the instant application's Specification at paragraph [0029], such as Kevlar, Zylon fibers and Spectra fibers, it is clear the insulative layer would intrinsically have a tensile strength of 3,000 MPa or greater. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 11-12, Simon in view of Fu teaches the limitations of claim 1, as discussed above. Simon in view of Fu further teaches the flexible high-tensile strength fabric is a woven material (Fu, [0008]). The insulative layer of Simon in view of Fu includes the panel core which has not less than 12 and not more than 33 sheets of high-strength fabric and the number of layers of high-tensile fabric material is selected in proportion to the weight, breaking strength, and dynamic performance of the individual layers (Fu, [0009]; [0022]) (corresponding to the high tensile fabric layer comprises a plurality of plies of high tensile strength fabric woven together to form the high tensile fabric barrier layer; the high tensile fabric barrier layer comprises at least ten plies of high tensile strength fabric).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Fu as applied to claim 6 above, and further in view of Jackson et al. (US 2004/0126537) (Jackson). 
In reference to claim 7, Simon in view of Fu teaches the limitations of claim 6, as discussed above.
Simon in view of Fu does not explicitly teach the outer shell comprises a composite honeycomb with a core, as presently claimed. 
Jackson teaches a vented cell structure that permits rapid dissipation of pressure differentials between the cell structure and the surrounding environment ([0001]). Cellular or honeycomb core is utilized in various applications to provide lightweight, but relatively strong structural support and are typically in the body structure of aircraft, spacecraft, and other air vehicles ([0002]). The vented cell structure includes a multilayer, vented honeycomb structure without obstructions in or around the honeycomb cells and structural layers that are applied on opposite sides of the honeycomb layers ([0012]; [0018]) (corresponding to a composite honeycomb core).

In light of the motivation of Jackson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the outer shell of Simon in view of Fu to be the vented cell structure of Jackson, in order to provide a lightweight and high-strength structure typically used in spacecrafts, wherein the vented cell structure does not trap moisture and thereby arriving at the presently claimed invention.
In reference to claim 8, Simon in view of Fu and Jackson teaches the limitations of claim 7, as discussed above. Simon further teaches the tub element of the vessel includes a floor section and a wall section which extends up and away from the floor section and the tub is a lightweight metal such as aluminum ([0017]) (corresponding to the inner shell comprises aluminum.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Fu as applied to claim 1 above, and further in view of Braiewa et al. (US 2012/0186433) (Braiewa).
In reference to claim 9, Simon in view of Fu teaches the limitations of claim 1, as discussed above.
Simon in view of Fu does not explicitly teach the insulative layer is attached to the outer shell via a layer of room-temperature-vulcanizing silicone, as presently claimed.
Braiewa teaches a protective shield material ([0002]). The structure includes a plurality of high tensile strength material layers, an adhesive material for bonding components together and visco elastic foam bonded with the adhesive providing shock absorbance or dampening ([0005]; [0018]). Braiewa further teaches the visco elastic dampening materials include silicone and a silicon based elastic materials include RTV silicone materials ([0018]; [0035]) (corresponding to a layer of room-temperature-vulcanizing silicone). The adhesive material is for bonding components together ([0018]).
In light of the motivation of Braiewa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the insulative layer of Simon in view of Fu to include dampening or shock absorbing materials bonded with the adhesive, wherein the material is RTV silicone, in order to provide shock absorbance and dampening to the insulative layer attached to the outer shell, and thereby arriving at the presently claimed invention.
Response to Arguments
In response to amended claim 1, which recites a multi-layer shell structure for a vehicle, wherein a structural layer is positioned between a high tensile fabric barrier layer and a TPS 
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784